Citation Nr: 0521091	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  99-18 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right arm with right radial nerve 
palsy, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which continued a 10 percent rating for the 
disability at issue.

In September 2000, a Member of the Board (now known as a 
Veterans Law Judge) held a hearing at the RO, in which the 
veteran testified regarding the issue on appeal.

In October 2000, the Board remanded the case to afford the 
veteran a comprehensive medical examination. Pursuant to an 
April 2003 RO rating, the disability evaluation was increased 
to 20 percent.

In an August 2003 Board decision, the Veterans Law Judge who 
presided over the September 2000 hearing denied the veteran's 
claim.  This decision was vacated in December 2004 and 
remanded for a hearing because the veteran had requested a 
hearing prior to the August 2003 Board decision.  The Board 
notes that the Veterans Law Judge who presided over the 
September 2000 hearing has recently retired.

A videoconference hearing was held before the undersigned in 
April 2005. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.






REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim of entitlement to an 
increased rating for residuals of a shell fragment wound of 
the right arm with right radial nerve palsy, currently 
evaluated as 20 percent disabling. Further development would 
ensure that the veteran's due process rights, including those 
associated with the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), 
as amended, and VA regulations implementing VCAA, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004), are met. The 
specific bases for remand are set forth below.

The veteran has not undergone an examination of his service 
connected residuals of a shell fragment wound of the right 
arm with right radial nerve palsy in several years.  He 
maintained during the April 2005 videoconference hearing 
before the undersigned that his service-connected disorder 
had worsened due to pain and impairment.

In rating musculoskeletal disabilities, 38 C.F.R. § 4.40 
(regarding functional loss) must be considered apart from and 
in addition to the appropriate Diagnostic Code(s) in the VA 
Schedule for Rating Disabilities. See DeLuca v. Brown, 8 Vet. 
App. 202, at 204-206, 208 (1995). In light of the nature of 
his complaints, a neurologic examination of the appellant 
should be scheduled.

Accordingly, this case is remanded for the following action:

1.  Tell the veteran to submit to VA 
copies of any evidence in his possession 
relevant to this claim.

2.  Obtain and associate with the claims 
folder any relevant treatment records 
from 1997 to the present from the VA 
Medical Center in Decatur and the 
Outpatient Clinic in Smyrna.  

3.  After obtaining the VA treatment 
records, to the extent available, 
schedule the veteran for a neurologic 
examination to evaluate the current 
residuals of a shell fragment wound of 
the right arm with right radial nerve 
palsy.  

?	The examiner should report whether 
the disability results in total or 
partial paralysis, neuritis, or 
neuralgia of any nerve.  For any 
nerves affected by partial 
paralysis, neuritis or neuralgia, 
the examiner should express an 
opinion as to whether the partial 
paralysis, neuritis or neuralgia is 
severe, moderate, or mild.

?	The examiner must provide a thorough 
description of the appellant's 
service-connected residuals of a 
shell fragment wound of the right 
arm and render objective clinical 
findings concerning the severity of 
the disability, to include 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement 
and other functional limitations, if 
any. The examiner must then render 
an opinion concerning the effect of 
the appellant's service-connected 
disability on his ordinary activity 
and his ability to procure and 
maintain employment.

4.  After completion of the above, 
readjudicate the claim. If any 
determination remains unfavorable to the 
veteran, then he and his representative 
should be provided an updated 
Supplemental Statement of the Case and an 
opportunity to respond to it. Thereafter, 
if in order, return the claim to the 
Board for further review.

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim. At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


